DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/567,602 filed on 09/11/2019 in which Claims 1 – 20 were presented for examination. This Application claim benefit to JP2018-187603 filed on 10/02/2018.

Status of Claims
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1 – 7, 9, 11 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and Claims 8 and 18  is/are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 has been entered and considered by the examiner.

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added). Thus, the title of the invention is not sufficiently descriptive. A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2, 5, 12 and 15 are objected to because of the following informalities:
Claim 2 recites “wherein the processor is configured to select a process to be executed on the characters included in the designated range based on the determined combination” (emphasis added). It is unclear if the process is a different one from claim 1 or if this is the same process. It appear to be an antecedent basis problem.
Claims 5, 12 and 15 contain the same problem.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a designation device configured to designate any range of a character string displayed on the display by a user “ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a designation device configured to designate any range of a character string displayed on the display by a user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Due to at least their dependency upon Claim1, Claims 2 – 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurion et al. (US 7,143,350) (hereinafter, Jurion).

Regarding Claim 1, Jurion teaches an electronic device (See Jurion’s Abstract and Fig.1) comprising: 
a display (See Jurion’s Fig. 1, monitor 47); 
a designation device configured to designate any range of a character string displayed on the display by a user (Jurion in Col. 5 line 62 – Col 6 line 10, teaches that is a user edits characters that were previously input, the sequence validity context of a previously input sequence of simple characters may need to be rebuilt. Once the user places the cursor at a particular location, the method looks backward a set number of characters to validate the past sequence of characters. Accordingly, the functionality then applies sequence checking to the next character input by the user ; and 
a processor, the processor being configured to target as a processing target at least one character included in the range designated by the designation device, determine to which of a plurality of predetermined combinations a combination of a character type of the at least one character and a position of the at least one character in the range corresponds, and execute a process on characters included in the designated range based on the determined combination (Jurion in Col. 10 lines 46 – 55, further teaches that for example, the user is attempting to type the word "computer" in the Thai language, and for the sake of example only, say the Thai language requires a separate complex character that is the equivalent to each letter making up the English language spelling of the word "computer." According to this example, the user would type a series of simple characters to form a Thai complex character that is the equivalent of the letter "c." The user would then type a series of complex characters to form a Thai complex character that is the equivalent of the letter "o." . Jurion in Col. 11 lines 19 -  25 and Fig. 4-1, further teaches that a table illustrating allowable sequences of simple characters in the Thai language and includes allowable character replacement sequences. Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, 

Regarding Claim 2, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to select a process to be executed on the characters included in the designated range based on the determined combination (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading 

Regarding Claim 3, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to determine a character type of a leading character of a plurality of characters corresponding to the processing target based on the determined combination (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the 

Regarding Claim 4, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to determine a leading character of characters corresponding to the processing target based on the determined combination (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel).  The transition state numbers indicate the next state to start from before treating the next input character. If the next state is zero, then the sequence checking feature 215 has reached a valid and complete sequence).
Regarding Claim 5, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to determine a leading character of the characters included in the designated range based on the determined combination, determine a character type of the determined leading character, and select a process to be executed on the characters starting with the leading character, based on the determined character type (Jurion in Col. 12 lines 11 – 42, further teaches that starting with the input of a leading vowel (LV1), the state transition table allows two possible transition states, namely states 40 and 9. That is, after the user types in a next character after the leading vowel, the next character is located in the row at the top of the table. Then, the column under the newly-typed character is followed to find possible transition states. Cells that are shaded gray contain transitions for use by the character type and replace feature 220 and are discussed below. If the type and replace feature 220 is turned off, the cells shaded in gray are not used. A blank cell in the state transition table indicates that the newly input character may not be used according to the rules of the selected language. Referring now down the "state" column, it is seen that state 40 represents a character sequence context of LV1LV1 which means that if the user types another leading vowel after the initial leading vowel (i.e., a trailing vowel since it will follow the first leading vowel), the second vowel will be allowable under the rules for the Thai language. State 9 shows that the addition of a consonant (C) is an allowable next character. However, if for example, the user types a tone mark (T) after typing the first leading vowel, that simple character will not be displayed because a leading vowel followed by a tone mark is not allowed and is not 

Regarding Claim 6, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the processor is configured to target as the processing target a plurality of characters included in the designated range, and determine to which of a plurality of predetermined combinations a combination of character types of the characters and positions of the characters corresponds (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel). 

Regarding Claim 7, Jurion teaches the limitations contained in parent Claim 6. Jurion further teaches:
wherein the processor is configured to make the determination by performing a calculation using weights to the character types and the positions, targeting the plurality of characters as the processing target included in the designated range (Jurion in Col. 11 line 56 – Col. 12 line 10, further teaches that the user types a specific character, such as a leading vowel (LV1 LV4) in the Thai language, the sequence checking feature 215 of the present invention starts from an initial state of zero, and identifies the class or category of that character (in this case, a leading vowel). That class specifies the column in the state transition table or the starting point in the state transition flow diagram to look into. The sequence checking feature 215 then finds the transition state number and the predefined series of state transition actions to apply to the existing sequence of characters (in this case, a sequence of one character--the leading vowel).
Regarding Claim 9, Jurion teaches the limitations contained in parent Claim 1. Jurion further teaches:
wherein the designation device comprises a touch panel, the at least one character includes a leading character of characters included in the designated range, and the processor is configured to determine the character type of the leading character at a time of completion of a touch operation, in which the user touches the touch panel (Jurion in Col. 8 lines 15 – 17, further teaches that other input devices may include a microphone, a key pad,a touch sensor, a joystick, a game pad, a satellite dish, a scanner or the like. Jurion in Col. 5 line 62 – Col 6 line 10, teaches that is a user edits characters that were previously input, the sequence validity context of a . 

Regarding Claim 10, Jurion teaches the limitations contained in parent Claim 3. Jurion further teaches:
wherein the processor is configured to determine to which of at least two types the character type of the leading character belongs, the at least two types including an ostensibly Japanese character type, an ostensibly alphabet or English character type, an ostensibly Chinese/Korean/Russian character type, and a type of ostensibly some other character (Jurion in Col. 13 lines 21 – 28, further teaches that when the sequence checking feature 215 invalidates an input character, the character type and replace feature 220 tries to replace and/or combine an existing simple character in the validated sequence with the newly input simple character according to the rules for the selected language. If the character type and replace feature 220 succeeds, the new complex character is displayed. If not, the 


Regarding Claim 11, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 1. Accordingly, Jurion discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claim 12, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 2. Accordingly, Jurion discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 2.

Regarding Claim 13, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 3. Accordingly, Jurion discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 3.

Regarding Claim 14, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 4. Accordingly, Jurion discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 4.

Regarding Claim 15, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 5. Accordingly, Jurion discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 5.

Regarding Claim 16, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 6. Accordingly, Jurion discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 6.

Regarding Claim 17, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 7. Accordingly, Jurion discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 7.

Regarding Claim 19, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly 

Regarding Claim 20, this Claim merely recites a non-transitory computer-readable storage medium having a program stored thereon which controls a computer incorporated in an electronic device that includes a display, to perform functions  as similarly disclosed in Claim 1. Accordingly, Jurion discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Jurion in view of Sudo et al. (US 2013/0021286) (hereinafter, Sudo).

Regarding Claim 8, Jurion teaches the limitations contained in parent Claim 2. Jurion further teaches:
the processor is configured to determine whether or not the processes are executable based on the determined combination (Jurion in Col. 13 lines 21 – 28, 
However, Jurion does not specifically disclose wherein the process includes at least one of entry word jump, idiom/example jump, audio output, highlighting, and textbook-typeface representation.
Sudo teaches a character input device and character input method (See Sudo’s Abstract). Sudo in par 0075, teaches that the input of characters by the consecutive method enables high-speed input even if characters of a language other than Japanese are to be input. An example in which an English sentence is input by the consecutive method will be described with reference to FIG. 7D. FIG. 7D illustrates an example in which the user inputs a character string "today" by the consecutive method. Subsequently, the mobile phone terminal 1 performs prediction and conversion processing for a character string intended to be input by the user from "TO" obtained by combining characters corresponding to the buttons determined to be intentionally 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teaching as in Sudo with the teachings in JUrion in order to highlight the identified character of Jurion as disclosed in Sudo. The motivation for doing so would have been to improve the identification accuracy of the input character string (See Sudo’s par 0169).

Regarding Claim 18, this Claim merely recites a control method for an electronic device including a display and a processor, the method comprising steps as similarly disclosed in Claim 8. Accordingly, Jurion in view of Sudo discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176